STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

DILLARD DEPARTMENT STORES, NO. 2022 CW 0354
INC.

VERSUS

DON PIERSON, BOTH
INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY AS
SECRETARY, LOUISIANA
DEPARTMENT OF ECONOMIC

 

DEVELOPMENT; AND LOUISIANA JUNE 27, 2022

DEPARTMENT OF ECONOMIC

DEVELOPMENT

In Re: Don Pierson, both individually and in his official
capacity as secretary, Louisiana Department of

Economic Development; and Louisiana Department of
Economic Development, applying for supervisory writs,
19th Judicial District Court, Parish of East Baton
Rouge, No. 713219.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT NOT CONSIDERED. This writ application failed to
include a copy of the written judgment ordered by the district
court in violation of the Uniform Rules of Louisiana Courts of
Appeal, Rule 4-5(C) (6).

Supplementation of this writ application and/or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9.

In the event relators seek to file a new application with
this court, it must contain all pertinent documentation,
including the missing item noted herein, and must comply with
Uniform Rules of Louisiana Courts of Appeal, Rule 2-12.2. Any
new application must be filed on or before July 27, 2022 and
must contain a copy of this ruling.

VGW

JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

A.S»{]

DEPUTY CLERK OF COURT
FOR THE COURT